

	

		II

		109th CONGRESS

		1st Session

		S. 773

		IN THE SENATE OF THE UNITED STATES

		

			April 13, 2005

			Mr. Corzine introduced

			 the following bill; which was read twice and referred to the

			 Committee on Commerce, Science, and

			 Transportation

		

		A BILL

		To ensure the safe and secure transportation by rail of

		  extremely hazardous materials.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 

					Extremely Hazardous Materials Rail

			 Transportation Act of 2005

				.

		

			2.

			Coordination of precautions and response efforts related to the

			 transportation by rail of extremely hazardous materials

			

				(a)

				Regulations

				

					(1)

					Requirement for regulations

					Not later than 180 days after

			 the date of the enactment of this Act, the Secretary of Homeland Security

			 shall, in consultation with the Secretary of Transportation and the heads of

			 other Federal, State, and local agencies, prescribe regulations for the

			 coordination of efforts of Federal, State, and local agencies aimed at

			 preventing terrorist acts and responding to emergencies that may occur in

			 connection with the transportation by rail of extremely hazardous

			 materials.

				

					(2)

					Content

					

						(A)

						In general

						The regulations required under paragraph (1) shall—

						

							(i)

							require, and establish standards for, the training of individuals

			 described in subparagraph (B) on safety precautions and best practices for

			 responding to emergencies occurring in connection with the transportation by

			 rail of extremely hazardous materials, including incidents involving acts of

			 terrorism; and

						

							(ii)

							establish a coordinated system for notifying appropriate Federal,

			 State, and local law enforcement authorities (including, if applicable,

			 transit, railroad, or port authority police agencies) and first responders of

			 the transportation by rail of extremely hazardous materials through communities

			 designated as area of concern communities by the Secretary of Homeland Security

			 under subsection (b)(1).

						

						(B)

						Individuals covered by training

						The individuals described in subparagraph (A)(i) are first

			 responders, law enforcement personnel, and individuals who transport, load,

			 unload, or are otherwise involved in the transportation by rail of extremely

			 hazardous materials or who are responsible for the repair of related equipment

			 and facilities in the event of an emergency, including an incident involving

			 terrorism.

					

				(b)

				Area of concern communities

				

					(1)

					Designation of area of concern communities

					

						(A)

						In general

						In prescribing regulations under subsection (a), the Secretary of

			 Homeland Security shall compile a list of area of concern communities.

					

						(B)

						Criteria

						The Secretary of Homeland Security shall include on such list

			 communities through or near which the transportation by rail of extremely

			 hazardous materials poses a serious risk to the public health and safety. In

			 making such determination, the Secretary shall consider—

						

							(i)

							the severity of harm that could be caused in a community by the

			 release of the transported extremely hazardous materials;

						

							(ii)

							the proximity of a community to major population centers;

						

							(iii)

							the threat posed by such transportation to national security,

			 including the safety and security of Federal and State government

			 offices;

						

							(iv)

							the vulnerability of a

			 community to acts of terrorism;

						

							(v)

							the threat posed by such transportation to critical

			 infrastructure;

						

							(vi)

							the threshold quantities of particular extremely hazardous

			 materials that pose a serious threat to the public health and safety;

			 and

						

							(vii)

							such other safety or security factors that the Secretary

			 determines appropriate to consider.

						

					(2)

					Consideration of alternate routes

					The Secretary of Homeland Security shall conduct a study to

			 consider the possibility of reducing, through the use of alternate routes

			 involving lower security risks, the security risks posed by the transportation

			 by rail of extremely hazardous materials through or near communities designated

			 as area of concern communities under paragraph (1), except in the case of

			 emergencies or where such alternatives do not exist or are prohibitively

			 expensive.

				

			3.

			Pressurized railroad cars

			

				(a)

				New safety standards

				

					(1)

					Requirement for standards

					Not later than 180 days after

			 the date of the enactment of this Act, the Secretary of Homeland Security

			 shall, in consultation with the Secretary of Transportation and the heads of

			 other relevant Federal agencies, prescribe by regulations standards for

			 ensuring the safety and physical integrity of pressurized tank cars that are

			 used in the transportation by rail of extremely hazardous materials.

				

					(2)

					Consideration of specific risks

					In prescribing regulations

			 under paragraph (1), the Secretary of Homeland Security shall consider the

			 risks posed to such pressurized tank cars by acts of terrorism, accidents,

			 severe impacts, and other actions potentially threatening to the structural

			 integrity of the cars or to the safe containment of the materials carried by

			 such cars.

				

				(b)

				Report on impact resistance

				

					(1)

					In general

					Not later than 180 days after the date of the enactment of this

			 Act, the Secretary of Homeland Security shall, in consultation with the

			 Secretary of Transportation and the heads of other relevant Federal agencies,

			 submit to the appropriate congressional committees a report on the safety and

			 physical integrity of pressurized tank cars that are used in the transportation

			 by rail of extremely hazardous materials, including with respect to the risks

			 considered under subsection (a)(2).

				

					(2)

					Content

					The report required under paragraph (1) shall include—

					

						(A)

						the results of a study on the impact resistance of such

			 pressurized tank cars, including a comparison of the relative impact resistance

			 of tank cars manufactured before and after the implementation by the

			 Administrator of the Federal Railroad Administration in 1989 of Federal

			 standards on the impact resistance of such tank cars; and

					

						(B)

						an assessment of whether tank cars manufactured before the

			 implementation of the 1989 impact resistence standards and tank cars

			 manufactured after the implementation of such standards conform with the

			 standards prescribed under subsection (a).

					

			4.

			Report on extremely hazardous materials transport

			 safety

			

				(a)

				Requirement for report

				Not later than 180 days after

			 the date of the enactment of this Act, the Secretary of Homeland Security

			 shall, in consultation with the Secretary of Transportation, submit to the

			 appropriate congressional committees a report on the safety and security of the

			 transportation by rail of extremely hazardous materials, including the threat

			 posed to the security of such transportation by acts of terrorism.

			

				(b)

				Content

				The report required under subsection (a) shall include, in a form

			 that does not compromise national security—

				

					(1)

					information specifying—

					

						(A)

						the Federal and State agencies that are responsible for the

			 oversight of the transportation by rail of extremely hazardous materials;

			 and

					

						(B)

						the particular authorities and responsibilities of the heads of

			 each such agency;

					

					(2)

					an assessment of the operational risks associated with the

			 transportation by rail of extremely hazardous materials, with consideration

			 given to the safety and security of the railroad infrastructure in the United

			 States, including railroad bridges and rail switching areas;

				

					(3)

					an assessment of the vulnerability of railroad cars to acts of

			 terrorism while being used to transport extremely hazardous materials;

				

					(4)

					an assessment of the ability of individuals who transport, load,

			 unload, or are otherwise involved in the transportation by rail of extremely

			 hazardous materials or who are responsible for the repair of related equipment

			 and facilities in the event of an emergency, including an incident involving

			 terrorism, to respond to an incident involving terrorism, including an

			 assessment of whether such individuals are adequately trained or prepared to

			 respond to such incidents;

				

					(5)

					a description of the study conducted under section 2(b)(2),

			 including the conclusions reached by the Secretary of Homeland Security as a

			 result of such study and any recommendations of the Secretary for reducing,

			 through the use of alternate routes involving lower security risks, the

			 security risks posed by the transportation by rail of extremely hazardous

			 materials through or near area of concern communities;

				

					(6)

					other recommendations for improving the safety and security of

			 the transportation by rail of extremely hazardous materials; and

				

					(7)

					an analysis of the anticipated economic impact and effect on

			 interstate commerce of the regulations prescribed under this Act.

				

				(c)

				Form

				The report required under subsection (a) shall be in unclassified

			 form, but may contain a classified annex.

			

			5.

			Whistleblower protection

			

				(a)

				In general

				No person involved in the transportation by rail of extremely

			 hazardous materials may be discharged, demoted, suspended, threatened,

			 harassed, or in any other manner discriminated against because of any lawful

			 act done by the person—

				

					(1)

					to provide information, cause information to be provided, or

			 otherwise assist in an investigation regarding any conduct which the person

			 reasonably believes constitutes a violation of any law, rule, or regulation

			 related to the security of shipments of extremely hazardous materials, or any

			 other threat to the security of shipments of extremely hazardous materials,

			 when the information or assistance is provided to or the investigation is

			 conducted by—

					

						(A)

						a Federal regulatory or law enforcement agency;

					

						(B)

						any Member of Congress or any committee of Congress; or

					

						(C)

						a person with supervisory authority over the person (or such

			 other person who has the authority to investigate, discover, or terminate

			 misconduct);

					

					(2)

					to file, cause to be filed, testify, participate in, or otherwise

			 assist in a proceeding or action filed or about to be filed relating to a

			 violation of any law, rule, or regulation related to the security of shipments

			 of extremely hazardous materials or any other threat to the security of

			 shipments of extremely hazardous materials; or

				

					(3)

					to refuse to violate or assist in the violation of any law, rule,

			 or regulation related to the security of shipments of extremely hazardous

			 materials.

				

				(b)

				Enforcement action

				

					(1)

					In general

					A person who alleges discharge or other discrimination by any

			 person in violation of subsection (a) may seek relief under subsection

			 (c)—

					

						(A)

						by filing a complaint with the Secretary of Labor; and

					

						(B)

						if the Secretary has not issued a final decision within 180 days

			 after the filing of the complaint and there is no showing that such delay is

			 due to the bad faith of the claimant, by commencing a civil action in the

			 appropriate district court of the United States, which shall have jurisdiction

			 over such an action without regard to the amount in controversy.

					

					(2)

					Procedure

					

						(A)

						Complaint to department of labor

						An action under paragraph (1)(A) shall be governed under the

			 rules and procedures set forth in subsection (b) of section 42121 of title 49,

			 United States Code, except that notification made under such subsection shall

			 be made to the person named in the complaint and to the person’s

			 employer.

					

						(B)

						Court action

						An action commenced under paragraph (1)(B) shall be governed by

			 the legal burdens of proof set forth in section 42121(b)(2)(B) of title 49,

			 United States Code.

					

						(C)

						Statute of limitations

						An action under paragraph (1) shall be commenced not later than

			 180 days after the date on which the violation occurs.

					

				(c)

				Remedies

				

					(1)

					In general

					A person prevailing in any action under subsection (b)(1) shall

			 be entitled to all relief necessary to make the person whole.

				

					(2)

					Compensatory damages

					Relief for any action under paragraph (1) shall include—

					

						(A)

						in the case of a termination of, or other discriminatory act

			 regarding the person's employment—

						

							(i)

							reinstatement with the same seniority status that the person

			 would have had, but for the discrimination; and

						

							(ii)

							payment of the amount of any back pay, with interest, computed

			 retroactively to the date of the discriminatory act; and

						

						(B)

						compensation for any special damages sustained as a result of the

			 discrimination, including litigation costs, expert witness fees, and reasonable

			 attorney fees.

					

				(d)

				Rights retained by person

				Nothing in this section shall be deemed to diminish the rights,

			 privileges, or remedies of any person under any Federal or State law, or under

			 any collective bargaining agreement.

			

			6.

			Civil penalties

			Not later than 180 days after

			 the date of the enactment of this Act, the Secretary of Homeland Security shall

			 prescribe regulations providing for the imposition of civil penalties for

			 violations of—

			

				(1)

				regulations prescribed under

			 this Act; and

			

				(2)

				the prohibition against discriminatory treatment under section

			 5(a).

			

			7.

			No Federal preemption

			Nothing in this Act shall be

			 construed as preempting any State law, except that no such law may relieve any

			 person of a requirement otherwise applicable under this Act.

		

			8.

			Definitions

			In this Act:

			

				(1)

				Extremely hazardous material

				The term extremely

			 hazardous material means—

				

					(A)

					a material that is toxic by inhalation;

				

					(B)

					a material that is extremely flammable;

				

					(C)

					a material that is highly explosive;

				

					(D)

					high-level radioactive waste; and

				

					(E)

					any other material designated by the Secretary of Homeland

			 Security as being extremely hazardous.

				

				(2)

				Appropriate congressional committees

				The term appropriate congressional committees

			 means—

				

					(A)

					the Committee on Homeland Security and Governmental Affairs and

			 the Committee on Commerce, Science, and Transportation of the Senate;

			 and

				

					(B)

					the Committee on Homeland Security and the Committee on

			 Transportation and Infrastructure of the House of Representatives.

				

